Citation Nr: 0106017	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for respiratory 
problems as a manifestation of a chronic disability resulting 
from an undiagnosed illness.

2.  Entitlement to service connection for joint pain as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran had several periods of active military service, 
to include from August 1982 to March 1983, from June 1991 to 
December 1991, and from March 1995 to August 1995.  He is 
considered a Persian Gulf War veteran because he served in 
the Southwest Asia theater of operations during the Persian 
Gulf War, specifically from June 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied claims of entitlement to 
service connection for joint pain and pulmonary disease, with 
respiratory problems, as due to an undiagnosed illness.

A Travel Board Hearing was held on January 9, 2001, in 
Montgomery, Alabama, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


REMAND

The veteran contends that he is entitled to be service-
connected for respiratory problems and joint pain that he 
believes represent manifestations of chronic disabilities 
resulting from Persian Gulf-related undiagnosed illnesses.  
After a review of the evidentiary record, the Board is of the 
opinion that additional development should be undertaken 
prior to appellate review.  In particular, it is noted that 
the medical evidence in the file appears to be insufficient 
to determine whether the veteran's claimed symptoms represent 
actual manifestations of chronic disabilities resulting from 
undiagnosed illnesses.  It is the opinion of the Board that 
another VA medical examination should therefore be conducted, 
particularly in light of a significant change in the law that 
occurred during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, re-defines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA's re-defined duty to assist now requires that VA assist 
every claimant in securing all evidence that may be necessary 
to substantiate his or her claim for service connection, 
including scheduling any necessary medical examinations, and 
requesting medical opinions on causation.

A review of the record shows that the veteran was examined by 
VA in November 1997, at which time the veteran complained of 
pain in multiple joints, including the ankles, knees, wrists, 
and right shoulder, and respiratory problems mainly 
manifested by shortness of breath.  However, only the 
veteran's chest, knees and right shoulder were x-rayed, and 
the pertinent diagnoses were listed as residuals, status post 
repair of a right rotator cuff tear, with moderate functional 
loss; and arthralgias of the knees and ankles, with very 
minimal functional loss due to pain.  Also, a pulmonary 
function test was interpreted as revealing a severe 
obstructive lung defect, and a possible restrictive lung 
defect.

In his Notice of Disagreement, the veteran implied that the 
November 1997 VA medical examination of his respiratory 
system was inadequate, and requested "to be afforded another 
examination with an experienced operator."  He also 
implicitly claimed therein that the examination of his joints 
of the same date was inadequate as well, insofar as "the VA 
examination only focused on my knees and x-rays were 
completed on them only," and "the examiner failed to follow 
up with my complaints of my wrist pain."

The Board is of the opinion that, pursuant to the above 
discussed re-defined VA's duty to assist, the veteran should 
be re-examined, in order to obtain a medical opinion on the 
question of whether the veteran exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by the claimed 
symptoms of joint pain and respiratory problems that, by 
history, physical examination, and laboratory tests, cannot 
be attributed to any known clinical diagnosis.

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for the above reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded 
another Persian Gulf VA medical 
examination.  The claims folder should be 
made available to the examiner for review 
before the examination, and the examiner 
should be advised that the examination 
should be geared towards answering the 
question of whether the veteran exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
the claimed symptoms of joint pain and 
respiratory problems that, by history, 
physical examination, and laboratory 
tests, cannot be attributed to any known 
clinical diagnosis.

The examiner should be asked to thoroughly 
review the claims file prior to the 
examination, and thereafter conduct a 
comprehensive medical examination, 
addressing the claimed symptoms of joint 
pain and respiratory problems, providing 
details about the onset, frequency, 
duration and severity of all complaints, 
and stating what precipitates and what 
relieves the symptoms.  The examiner 
should thereafter list, in a legible 
examination report, all the diagnosed 
conditions, stating which symptoms, 
abnormal physical findings, and abnormal 
laboratory test results, are associated 
with each.

If, but only if, there are symptoms, 
abnormal physical findings, or abnormal 
laboratory test results that have not been 
determined to be part of a known clinical 
diagnosis, the examiner should refer the 
case to the appropriate specialist, to 
further address these findings.  The 
specialist should then be asked to 
determine, and indicate in writing, which, 
if any, of the symptoms, abnormal physical 
findings, and/or abnormal laboratory test 
results, cannot be attributed in the 
veteran to a known clinical diagnosis.  
Thereafter, the original VA examiner 
should render a final report, providing a 
list of all the diagnosed conditions, 
separately listing all symptoms, abnormal 
physical findings, and abnormal laboratory 
test results, that cannot be attributed to 
a known clinical diagnosis, and 
reconciling any differences among the 
examiners, by consultation, or workgroup, 
as deemed necessary, before the 
examination report is returned to the RO.

2.  After the above development has been 
conducted, and the resulting report, or 
reports, have been associated with the 
file, the RO must review the record and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

3.  If either of the benefits sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby reminded that he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





